Citation Nr: 0534587	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-17 194	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
emphysema prior to March 19, 2003.

2.  Entitlement to a rating higher than 30 percent for 
emphysema from March 19, 2003.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003, which granted service connection for 
emphysema, and assigned a noncompensable rating.  In a July 
2003 rating decision, a 30 percent evaluation was granted, 
effective March 19, 2003.  In December 2003, the appellant 
and his daughter appeared at a videoconference hearing held 
before the undersigned.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1943 to December 1945.

2.	On September 14, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran died on April [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


